Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-23 are pending.
	Claims 1-8, 18, and 20-23 are newly amended.
	Claims 1-23 are under examination on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon (natural product) without significantly more.

The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as "2019 Revised Patent Subject Matter Eligibility Guidance", which became effective on January 7, 2019 (see 84 Fed. Reg. 50). 
In the instant application, Claims 1-23 recite a natural phenomenon.
This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below:

Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 - Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 - If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
 Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a)
• Applying or using a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
• Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b)
• Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A),
Prong 2, as well has two additional considerations:
• Adding a specific limitation or combination of limitations that are not well understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
• Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis on View of the Interim Guidance
The answer to step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
The answer to step (2A prong 1) is “yes” because the claimed composition is directed to a natural phenomenon, i.e. the claims recite a population of cells derived from the endometrium.
The answer to step (2A prong 2) is “no”. The claims require that the endometrial cells express markers found in nature. As evidenced by Aliagas et al. (Hindawi, 2014), CD39 is expressed in endothelial tissues, both normal and tumorigenic (Figure 1, p3).
Hence, claims 1-23 do not qualify as eligible subject matter under 35 U.S.C. §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Stem Cell Research & Therapy, 2018, previously cited 01/10/2022, hereafter “Zhang”) in view of Bastid et al. (Cancer Immunological Research, 2015, hereafter “Bastid”) and Mandapathil et al. (Journal of Immunological Methods, 2009, hereafter “Mandapathil”) as evidenced by Alcayaga-Miranda et al. (Stem Cell Research & Therapy, 2015, previously cited 01/10/2022) and Aliagas et al. (Hindawi, 2014, hereafter “Aliagas).

In regards to claims 1, Zhang teaches an in vitro population of cell derived from the endometrium (Abstract, p1; Methods, p2, column 2, third paragraph). Specifically, Zhang teaches that these cells were menstrual blood-derived stromal cells and cultured (hereafter, “MenSCs”) ((Abstract, p1; p2, column 2, third paragraph). While Zhang does not specifically teach that these cells had a fibroblast-like morphology, as evidenced by Alcayaga-Miranda, MenSCs have a “fibroblast-like morphology” (Results, p5, column 2, second paragraph). Therefore, it is understood that the population of cells derived from the endometrium, as taught by Zhang, also have a fibroblast-like morphology.
While Zhang does not explicitly teach that the cellular population expressed CD39, as Applicant’s disclosure (Specification and claim 1) indicate that cellular populations derived from the endometrium express CD39, and since the MenSCs, as taught by Zhang, are cells derived from the endometrium, the reference cellular composition is deemed to inherently express CD39 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Additionally, even if it did not, as evidenced by Aliagas, CD39 is expressed in endothelial tissues, both normal and tumorigenic (Figure 1, p3). Therefore, the endometrial cells of Zhang would be expected to express CD39 as well.
Zhang does not explicitly teach that cultured cells were separated into CD39 positive and CD39 negative subsets.
However, Bastid teaches human cancer cells lines (including endometrial cells) were stained with anti-CD39 antibody and analyzed by flow cytometry (p256, Expression of CD39 by human cancer cell lines; Figure 1, p257).
Additionally, Mandapathil teaches that CD39+ cells can successfully be isolated from cells (here, T cells), that CD39 is an appropriate marker for routine isolation of these cells, and that they can be isolated from both healthy donors and donors with cancer (Abstract, p55).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Zhang and specifically isolate or separate CD39+ endometrial cells from CD39- endometrial subsets because it could help identify whether tissues from which the endometrial cells are derived are cancerous or normal, which would benefit patients and provide more accurate diagnoses. Furthermore, because Mandapathil teaches that cells can readily be separated on the basis of CD39 expression, it could be done with predictable results and a reasonable expectation of success.

In regards to claim 2, Zhang discloses that endometrial cells were cultured in Falcon-brand 100-mm culture dishes (which are made of plastic) (Methods, p3, column 1, paragraph 4) and that some of the cells adhered to the dishes (Methods, p2, column 2, fourth paragraph).

In regards to claim 3, Zhang discloses that endometrial cells treated with PRP exhibit enhanced levels of markers associated with angiogenesis (Abstract, p1, Results, p5, column 2, last paragraph).

In regards to claims 4-6, Zhang does not specifically disclose that the CD39 expressing population of endometrial cells possess the ability to secrete VEGF, HGF, or PDGF-BB at enhanced levels. However, Zhang is disclosing cells that were prepared in the same manner of exposure to PRP, the exposed cells are deemed to inherently possess this property as well baring evidence to the contrary.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

In regards to claim 7, Zhang teaches that the endometrial derived cells were treated with platelet rich plasma (hereafter, “PRP”) (Methods, p3, column 2, second and third paragraphs). Zhang also teaches that culturing endometrial derived cells is advantageous because PRPs contain an abundance of growth factors and promotes proliferation of endometrial cells (Abstract, p1), and that PRP is a potential growth factor supplement that has been suggested to act as a catalyst and to accelerate mesenchymal stem cell (of which MenSCs are a type) differentiation without affecting cellular structure and biology effects (Discussion, p8, column 1, last paragraph).

In regard to claim 21, Zhang discloses that the endometrial cells were cultured in DMEM (Methods, p3, column 1, second paragraph).

In regards to claim 22, Zhang discloses that endometrial cells were cultured in conditions with elevated levels of VEGF, TGF-β, and PDGF (Background, p2, column 1, last paragraph). Zhang also discloses that this culturing method enhances angiogenesis (Abstract, p1; Results, p5, column 2, last paragraph).
Therefore, the combined teaching of Zhang, Bastid, and Mandapathil render obvious Applicant’s invention as claimed.

Claim(s) 8-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Bastid, and Mandapathil, as evidenced by Alcayaga-Miranda and Aliagas, as applied to claims 1-7 and 21-22 above, and further in view of Mishra et al. (US 20130017180 A1, 2013, previously cited 01/10/2022, hereafter “Mishra”).

In regards to claim 8, while Zhang teaches that endometrial cells were treated with PRP Methods, p3, column 2, second and third paragraphs), and teaches that applications with PRP are advantageous because PRPs contain an abundance of growth factors and promoted proliferation of endometrial cells (Abstract, p1), Zhang is silent on the concentrations of the blood components in claim 8. However, Mishra teaches a PRP cellular composition comprising platelets at a concentration of at least 1.1 to 8 times the concentration of platelets in whole blood (Specification, p2, paragraph [0012]; that neutrophils may be less than the baseline concentration of neutrophils (Specification, p2, paragraph [0015]); and that lymphocytes and monocytes are at a concentration of at least 1.1 to 8 times the concentration of lymphocytes in whole blood (Specification, p2, paragraph [0014]). Mishra also teaches that treatment with PRP can promote proliferation and expression of mesenchymal stem cells (of which MenSCs are a type) (Specification, pp4-5, paragraph [0043]), and can induce angiogenesis (Specification, p14, paragraph [0043]). Therefore, a person of ordinary skill in the arts would have found it prima facie obvious to use PRP cellular compositions, as taught by Mishra, with a method of treating endometrial cells with PRP, as taught by Zhang because it would promote proliferation and expression of endometrial derived cells, promote angiogenesis, and could be done with predictable results and a reasonable expectation of success, thereby reducing costs and increasing experimental efficiency.

In regards to claims 9-13, while Zhang is silent on whether neutrophils were depleted or their levels relative to lymphocytes or monocytes, Mishra teaches that neutrophils were depleted to less than 95%, and more preferably less than 99% of the levels found in whole blood (Specification, p4, paragraph [0028]); that neutrophils are substantially eliminated (Specification, p7, paragraph [0059]), that neutrophils are depleted to at least about 1,000 to 5,000 per microliter (Specification, p7, paragraph [0059]); and that the ratio of monocytes and/or lymphocytes is increased in comparison to neutrophils Specification, p7, paragraph [0060]).

In regards to claim 14, while Zhang is silent on the pH of the PRP, Mishra teaches that PRP was buffered to a physiological pH between about 7.3 and 7.5 (Specification, p8, paragraph [0071]).

In regards to claims 15-20, while Zhang teaches that PRP is rich in cytokines and growth factors (Background, p2, column 1, last paragraph), Mishra specifically teaches that PRP comprises activated platelet agents including cytokines such as ENA-78, MCP-3, and IL-8; chemokines such as MIP-1A, NAP-2, CXCL4, and CCL5); and growth factors such as FGF, HGF, PDGF-BB, and VEG-F (Specification, p8, paragraph [0068]).

In regards to claims 23, while Zhang is silent on whether endometrial cells were endowed with additional immune modulatory activity by culture with agents selected from the group as in claims 23, Mishra teaches that additional agents may be added to the composition of PRP including at least NSAIDS (aspirin) (Specification, p8, paragraph [0072]). 
While Mishra does not specifically say that these agents endow additional immune modulatory activity. However, since Applicant’s disclosure (claim 23, Specification) indicates that exposing endometrial cells to aspirin (NSAID) will endow additional immune modulatory potency, and since the cell composition of treating endometrial cells with PRP as taught by Zhang, and adding the agent NSAID, as taught by Mishra, have the same steps, the reference cell composition is deemed to inherently possess additional immune modulatory activity.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teaching of Zhang, Bastid, Mandapathil, Mishra render obvious Applicant’s invention as claimed.
.
Response to Arguments

	Applicant’s arguments filed on 04/09/2022 have been fully considered but are either moot or not persuasive. The examiner has modified the claim rejection for independent claim 1 and its subsequent dependent claims to address the new claim limitations. The discussion that follows is in regards to Applicant’s arguments as applicable to the rejection of record that is still cited, at least in part, in the current office action. 

	Applicant contends that Zhang is deficient because it does not teach that the endometrial cellular population is, as newly amended, derived by the following steps: a) endometrial derived cells are collected and cultured in vitro and b) the cultured endometrial derived cells are separated into CD39 positive expression and CD39 negative expression subsets (Remarks, p7).

Applicant’s argument with respect to claim 1 has been considered but is moot because of a new ground of rejection necessitated by amendment to the claims in view of the prior art. 

	Applicant contents that none of Zhang, Alcayaga-Miranda, or Mishra teach using CD39 as a marker for selecting CD39+ ERC subsets, which are characteristically different from the cells of the instant application (Response, p7-8).

This is not found persuasive. 
As above, while Zhang does not explicitly teach that the cellular population expressed CD39, since Applicant’s disclosure (Specification and claim 1) indicates that cellular populations derived from the endometrium express CD39, and since the MenSCs, as taught by Zhang, are cells derived from the endometrium, the reference cellular composition inherently expresses CD39 as well. Additionally, as evidenced by Aliagas, CD39 is normally expressed in endothelial tissues (Figure 1, p3), and therefore, the endometrial cells of Zhang would be expected to express CD39 as well. 
Furthermore, Alcayaga-Miranda is used, not to provide evidence that the endometrial cells of Zhang were CD39+, but to provide evidence that these cells had a fibroblastoid-like morphology.
Similarly, Mishra is used, not to teach that the endometrial cells of Zhang were CD39+, but to provide a motivation for modifying the composition of platelet rich plasma as taught by Zhang.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632